                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    JESSICA R. SUND-SUMMERFIELD,

                               Plaintiff,
          v.                                                       OPINION and ORDER

    ANDREW SAUL,                                                        18-cv-800-jdp
    Commissioner of Social Security,

                               Defendant.1


         Plaintiff Jessica R. Sund-Summerfield seeks judicial review of a final decision of

defendant Andrew Saul, Commissioner of the Social Security Administration, finding her not

disabled under the Social Security Act. The court agrees with Sund-Summerfield that

administrative law judge (ALJ) Michael Schaefer erred when he discounted the reaching

restrictions proposed by an agency examining physician and Sund-Summerfield’s treating

physician. These errors require remand, but Sund-Summerfield hasn’t shown that she is

entitled to an order directing an award of benefits as she requests.



                                        BACKGROUND

         Sund-Summerfield filed an application for disability benefits in May 2005. As this filing

date suggests, Sund-Summerfield’s application has a long procedural history, which the court

will summarize only briefly.




1
 The court has changed the caption to reflect that Andrew Saul was confirmed as the
Commissioner of Social Security after Sund-Summerfield filed this lawsuit.
          Sund-Summerfield wrenched her right shoulder after tripping on a set of stairs in

November 2002 and was diagnosed with supraspinatus tendinitis, bursitis, an anterior labral

tear, and impingement, all in her right shoulder, causing shoulder ache and pain, numbness in

the fingers of her right hand, an ache in her right forearm, and pain radiating from her right

forearm to her right thumb. R. 128; R. 198–99; R. 214.2 Shoulder surgery in 2004 didn’t

provide much relief, and she continued to report pain and restricted motion in her right

shoulder. R. 129.

          Sund-Summerfield applied for Social Security benefits, initially alleging that she had

been disabled since April 14, 2004, but later amending her alleged disability onset date to

December 1, 2011. There have been five administrative hearings in this case. After each of the

first four hearings, the ALJ denied benefits, but each decision was later remanded by the

Appeals Council or by this court based on the stipulation of the parties. ALJ Schaefer held

Sund-Summerfield’s fifth hearing in 2017. He determined that Sund-Summerfield suffered two

severe impairments: a right shoulder impingement and chronic/complex regional pain

syndrome. R. 567. He concluded that she had the residual functional capacity (RFC) to

frequently reach from side to side and to the front with her right arm but that she could never

reach above shoulder height with that arm. The RFC also included other physical restrictions

not relevant to this appeal. Based on this RFC and on vocational expert testimony, the ALJ

denied Sund-Summerfield’s application for benefits, concluding that she could work as a

cashier, sales attendant, or office helper. R. 581–82.




2
    Record cites are to the administrative transcript, located at Dkt. 10, Dkt. 10-1, and Dkt. 10-2.


                                                  2
                                          ANALYSIS

        Sund-Summerfield challenges the ALJ’s decision on two grounds, contending that the

ALJ should have given more weight to the restrictions proposed by an agency examining

consultant, S. Danish Hasan, and a treating physician, William Beyer. She asks the court to

reverse the commissioner’s decision and award her benefits.

        The reaching restrictions proposed by these doctors are particularly important because

two vocational experts testified in Sund-Summerfield’s 2013 hearing that if she were limited

to occasional reaching with her right arm, she would be entirely unable to work. R. 550–52;

R. 556–57. After the latest hearing, the ALJ found that Sund-Summerfield could frequently

reach from side to side and to the front with her right arm. But Hasan restricted her to

occasional reaching with her right arm in one portion of his report and never reaching in

another, and Beyer restricted her to never reaching above shoulder level and only occasionally

reaching at or below shoulder level. Because these reaching restrictions would be decisive under

the vocational experts’ testimony, the court need not address other restrictions discussed in the

parties’ briefs.

        In considering the ALJ’s decision to deny Sund-Summerfield’s claim for benefits, the

court must “determine whether [the ALJ’s decision] applies the correct legal standard and is

supported by substantial evidence.” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017).

This is a deferential standard, requiring only that the ALJ’s decision be based on relevant

evidence that a reasonable person could find sufficient to support the decision. Gudgel v.

Barnhart, 345 F.3d 467, 470 (7th Cir. 2003).




                                               3
A. Hasan’s opinion

       Hasan examined Sund-Summerfield in 2013. In the narrative portion of his report, he

restricted her to occasional reaching with her right arm. R. 515. In the checklist portion of his

report, he restricted her to never reaching with her right arm. R. 518. The ALJ noted the

inconsistency between the reaching restrictions in the two portions of Hasan’s report but did

not cite this inconsistency as a reason for giving less weight to the report. R. 578. In any event,

either restriction would preclude Sund-Summerfield from working in any jobs under the

vocational experts’ unchallenged 2013 testimony.

       The ALJ gave “mixed weight” to Hasan’s opinion overall. Id. He gave significant weight

to Hasan’s clinical findings regarding Sund-Summerfield’s right arm, which included several

range-of-motion limitations. Id. He discounted Hasan’s manipulative restrictions, which

included Hasan’s reaching restrictions, because he said they were inconsistent with Hasan’s

notes and clinical findings. R. 568. The only inconsistencies he identified were a note in the

narrative portion of Hasan’s report stating that Sund-Summerfield “was able to perform both

gross and fine manipulations,” R. 513, and Hasan’s clinical findings, which, according to the

ALJ, demonstrated “both hand and wrist strength and range of motion abilities inconsistent

with significant handling and fingering limitations,” R. 578. But the ALJ did not explain why

he found this information inconsistent with Hasan’s manipulative restrictions. In particular,

he did not explain why Hasan’s clinical findings would be inconsistent with either of the

reaching restrictions Hasan proposed.

       The ALJ also did not specifically address Hasan’s objective findings regarding weakness

and decreased range of motion in her right arm, which Hasan cited as support for his

restrictions. R. 515. Those findings included reduced strength in Sund-Summerfield’s right


                                                4
deltoid and bicep, difficulty dressing and undressing due to pain in her right hand and shoulder,

and multiple motion limitations in her right shoulder. R. 513–14. Her right-shoulder motion

was limited to 100 degrees of abduction (150 degrees being normal), 100 degrees of forward

elevation (150 normal), 55 degrees of external rotation (90 normal), and zero degrees of

adduction (30 normal). R. 514.

       ALJs must rely on expert opinions rather than “determining the significance of

particular medical findings themselves.” Moon v. Colvin, 763 F.3d 718, 722 (7th Cir. 2014).

The ALJ listed Hasan’s clinical findings but didn’t discuss them with any specificity or explain

why he considered them inconsistent with Hasan’s reaching restrictions. See R. 577–78.

Instead, it appears the ALJ independently evaluated Hasan’s objective findings and substituted

his own judgment for Hasan’s. This is improper. Rohan v. Chater, 98 F.3d 966, 970–71 (7th

Cir. 1996). The ALJ’s unsupported decision to discount Hasan’s reaching restrictions requires

remand for a proper evaluation of Hasan’s opinion.

B. Beyer’s opinion

       In 2007, Beyer restricted Sund-Summerfield to occasionally reaching below or at

shoulder level and never reaching above shoulder level. R. 229. He reaffirmed these restrictions

in 2009, 2013, and 2017. R. 574. He based them on Sund-Summerfield’s pain and restricted

range of motion in her right shoulder. R. 315.

       Regulations in effect when Sund-Summerfield filed her claim required the ALJ to give

controlling weight to Beyer’s opinion as a treating physician if it was well-supported and

consistent with other substantial evidence in the record. 20 C.F.R. § 404.1527(c)(2); Scott v.

Astrue, 647 F.3d 734, 739 (7th Cir. 2011). To discount the opinion of a treating physician

such as Beyer, the ALJ must offer good reasons for doing so. Scott, 647 F.3d at 739. The ALJ


                                                 5
provided three reasons for his decision to give little weight to Beyer’s reaching restrictions:

(1) he believed that they didn’t account for improvement in Sund-Summerfield’s symptoms

and functionality; (2) he found them inconsistent with the findings of three examining

physicians; and (3) he noted significant gaps in Sund-Summerfield’s treatment record with

Beyer. The ALJ said that the most important reason for giving little weight to Beyer’s opinion

as a whole was the fact that Beyer’s handling, fingering, and feeling limitations weren’t

well-supported by objective medical evidence. R. 575–76. But he didn’t criticize Beyer’s

reaching restrictions on this ground. See id.

       1. Improvement in symptoms and functionality

       In explaining why he thought Beyer failed to account for improvement over the course

of Beyer’s treatment of Sund-Summerfield, the ALJ cited Beyer’s notes from 2007, 2008, and

2013. In 2007, Beyer observed that Sund-Summerfield could abduct her right shoulder only

to 30–40 degrees and that she had limited external rotation and virtually no internal rotation.

R. 575. In 2008, Beyer observed reduced right-shoulder strength but didn’t mention any

limitations to her internal rotation. Id. And in 2013, Beyer found minimal internal and external

rotation with limited abduction but didn’t mention any reduced strength. Id.

       The ALJ thought that these notes indicated two areas of improvement. First, Beyer

observed internal rotation limitations in 2007 but not in 2008. But even if Beyer’s failure to

note such limitations in 2008 wasn’t simply an inadvertent omission, any improvement to her

internal rotation ability didn’t last, as Beyer also found internal rotation limitations in 2013.

And the ALJ ignored the fact that Beyer noted “decreased motion” in her right shoulder in

2008, observing reduced exterior rotation and adduction capabilities. R. 317. Second, Beyer

observed reduced right-shoulder strength in 2008 but not in 2013. But Beyer’s reaching


                                                6
restrictions didn’t rest on a reduction in strength. After all, Beyer first issued those restrictions

in 2007, when he didn’t note any reduction in strength. So even if Sund-Summerfield’s

strength improved between 2008 and 2013, that improvement has no bearing on the validity

of Beyer’s 2007 reaching restrictions.

       When Beyer reaffirmed his restrictions in 2013 and 2017, he said that there were no

changes in Sund-Summerfield’s condition that would change his restrictions. R. 495; R. 675.

In examining her over the years, he consistently found limitations to her range of motion upon

which he based his reaching restrictions. The ALJ didn’t identify any documented

improvements in Sund-Summerfield’s condition that undermined those restrictions.

       2. Consistency with examining physicians’ findings

       The ALJ criticized Beyer’s objective findings as inconsistent with those of three agency

examining physicians: Hasan, William Schneider, and Glenn Ciegler. R. 575. Under the

regulations, an ALJ may discount a treating source’s opinion if it is inconsistent with other

medical-record evidence. 20 C.F.R. § 404.1527(c)(2). But the ALJ didn’t explain why he

thought Beyer was entitled to less weight than the other doctors. He didn’t explain at all why

he found Hasan’s findings inconsistent with Beyer’s. He noted that Schneider found normal

passive range of motion in Sund-Summerfield’s right shoulder and that Ciegler observed 130

degrees of internal rotation but extremely poor forward elevation in that shoulder. But he didn’t

explain why the inconsistencies he noted between the findings of Beyer, who treated

Sund-Summerfield several times over a lengthy period, and those of Schneider and Ciegler,

each of whom examined her only once, led him to discount Beyer’s findings. He also ignored

evidence from the examining physicians’ reports that demonstrated Sund-Summerfield’s

reduced range of motion in her right shoulder. Ciegler found that she had “extremely poor”


                                                 7
forward rotation in her right shoulder and that her internal rotation was limited on the right

side compared to the left. R. 497. And the court has already addressed Hasan’s extensive

clinical findings regarding Sund-Summerfield’s range of motion limitations. An ALJ cannot

“cherry-pick facts that support a finding of non-disability while ignoring evidence that points

to a disability finding,” Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010), and it appears the

ALJ did so here.

       The ALJ didn’t adequately explain why inconsistencies between Beyer’s objective

findings and those of the agency’s examining physicians led him to discount Beyer’s reaching

restrictions, so these inconsistencies aren’t a good reason for doing so.

       3. Gaps in the treatment record

       The ALJ noted “significant gaps” between Sund-Summerfield’s visits to Beyer, noting

that although he was “technically a ‘treating source,’” he “[was] not a routine treating source

but more like a periodic examining source.” R. 576. But Beyer treated Sund-Summerfield on

several occasions over a period of many years. Gaps in the treatment history of a treating source

cannot justify the decision to give more weight to opinions from sources who only examined

Sund-Summerfield one time. See 20 C.F.R. § 404.1527(c)(2).

       None of the ALJ’s reasons for discounting Beyer’s reaching restrictions justify the ALJ’s

decision to do so. Remand is required for this reason as well.

C. Remedy

       Sund-Summerfield says that her record warrants instructions to the agency to award

benefits. This remedy is within the court’s power only in “unusual cases” in which “the relevant

factual issues have been resolved and the record requires a finding of disability.” Kaminski v.

Berryhill, 894 F.3d 870, 875 (7th Cir. 2018). The court acknowledges the unusual length of


                                                8
Sund-Summerfield’s case, which spans nearly 15 years and includes five administrative

hearings and three federal lawsuits. But a long procedural history isn’t enough to allow the

court to order the agency to award benefits. See Israel v. Colvin, 840 F.3d 432, 433 (7th Cir.

2016) (declining to direct award of benefits despite “many years of review, error and delay” by

agency because uncertainties remained in record). In this case, the court cannot say that the

record unambiguously requires a finding of disability.



                                       CONCLUSION

       The ALJ did not provide sound reasons for his decision to discount Hasan and Beyer’s

reaching restrictions. On remand, the ALJ must either include these restrictions in his RFC or

adequately explain his decision to discount them.



                                           ORDER

       IT IS ORDERED that the decision of defendant Andrew Saul, Commissioner of the

Social Security Administration, denying plaintiff Jessica Sund-Summerfield’s application for

disability insurance benefits is REVERSED AND REMANDED under sentence four of

42 U.S.C. § 405(g) for further proceedings consistent with this opinion.

       Entered January 28, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              9
